Citation Nr: 1225779	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  06-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation from February 4, 2004, to December 16, 2004, and an evaluation in excess of 10 percent since December 17, 2004, for right wrist tendonitis with carpel tunnel syndrome (right wrist disability).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1999 to June 2002. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2004 rating decision of the RO. 

In November 2005, the RO increased the evaluation of the Veteran's service-connected right wrist disability to 10 percent disabling, effective July 8, 2005.  Then, in August 2006, the RO granted an earlier effective date for the Veteran's right wrist disability, finding that the effective date for the increased evaluation for right wrist should be December 17, 2004. 

A July 2008 rating decision granted a temporary total rating for convalescence following carpal tunnel release surgery, for the period from November 2, 2007, to December 31, 2007, after which time a 10 percent rating remained effective. 

In November 2009, the Board denied the Veteran's claim.  The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims (the Court), and pursuant to a Memorandum Opinion issued by the Court, a January 2012 Order vacated the Board's decision and remanded the matters for compliance with the instructions in the Memorandum Opinion. 


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's right wrist disability has been manifested by pain and mild incomplete paralysis of the median nerve with no objective evidence of arthritis, dorsiflexion less than 15 degrees, palmar flexion limited in line with the forearm, or ankylosis of the wrist.





CONCLUSIONS OF LAW

1.  For the period prior to December 17, 2004, the criteria for an increased 10 percent rating for a right wrist disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.59, 4.71a , 4.124a Diagnostic Codes (DCs) 5215, 8515 (2011). 

2.  Since December 17, 2004, the criteria for a rating in excess of 10 percent for a right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.59, 4.71a , 4.124a DCs 5215, 8515 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, an April 2004 letter, sent prior to the initial unfavorable AOJ decision issued in July 2004, advised the Veteran of the evidence and information necessary to substantiate her increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  In July 2008, the Veteran was informed of the rating criteria pertaining to rating wrist and neurological disabilities.  Additionally, an August 2006 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the August 2006 letter was issued after the initial July 2004 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the August 2006 letter was issued, the Veteran's increased rating claim was readjudicated in the July 2008 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, the Veteran was provided with VA examinations in June 2004, October 2005, and August 2008.  In reviewing the examinations, the Board finds that they adequately address the criteria necessary to adjudicate the claim, and the Veteran has not stated otherwise.  Nor has the Veteran or her representative stated that the right wrist disability has worsened since the latest examination.  Significantly, the Board is in receipt of a May 2012 correspondence from the Veteran's representative, and the representative did not state that the right wrist disability had worsened, nor did the representative request a new VA examination.  Thus, the Board finds that a remand is not necessary in order to afford the Veteran any additional examinations.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim. 

II.  Analysis

The Veteran contends that she is entitled to two separate 10 percent ratings under DC 5215, which contemplates limitation of motion of the wrist, and DC 8515, which contemplates incomplete paralysis of the median nerve.  38 C.F.R. § 4.71a, DC 5215, 4.124a, DC 8515 (2011).  In a January 2012 Memorandum Opinion, the Court essentially found that separate ratings under these two diagnostic codes does not necessarily result in pyramiding.  38 C.F.R. § 4.14 (2011).  Thus, the Court stated, if the Board finds that the Veteran is not entitled to two separate ratings under DCs 5215 and 8515, the Board must explain the reasoning in that determination.  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Veteran. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Veteran. App. 119 (1999); Hart v. Mansfield, 21 Veteran. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal ulnar deviation of the wrist is from 0 to 45 degrees, and normal radial deviation is from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I (2011). 

The diagnostic codes pertaining to impairment of the elbow, forearm, wrist, hand, and fingers apply different disability ratings based upon whether the major or minor arm is affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5213 through 5230 (2011).  In this case, the evidence shows that the Veteran is right-handed, and thus the ratings for the major hand apply.  38 C.F.R. § 4.69 (2011). 

The Veteran's service-connected right wrist disability has been evaluated as noncompensable from February 4, 2004, to December 16, 2004, and is evaluated as 10 percent disabling since December 17, 2004, under Diagnostic Codes 5215-8515.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011). 

Diagnostic Code 5215 provides evaluations for limitation of motion of the wrist, and provides a maximum evaluation of 10 percent disabling for both major and minor sides, where dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with the forearm.   38 C.F.R. § 4.71a, DC 5215 (2011).

Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  Diagnostic Codes 8615 and 8715 provide that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  38 C.F.R. § 4.124a, DC 8615, 8715 (2011).

Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a, DC 8515 (2011).

In rating nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating nerve disabilities, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  For neuralgia, characterized usually by dull and intermittent pain is to be rated on the same scale.  38 C.F.R. § 4.123  (2011). 

Diagnostic Codes 5003 and 5010 (arthritis), 5214 (ankylosis of the wrist), and the diagnostic criteria pertaining to muscle injuries are not applicable because the medical evidence does not show that the Veteran has any of those conditions related to his right wrist disability.  Specifically, the VA examinations and the VA and private treatment records for the period under consideration do not demonstrate any objective finding of ankylosis, arthritis, or muscle injury of the right wrist.  Although there was evidence on October 2005 VA examination of a weak grip of the right wrist, such a finding has not been made on any other VA examination and in fact, on VA examinations conducted prior to and after the 2005 VA examination, motor and grip strength were normal of the right wrist.  Thus, the Board finds that a compensable rating under the criteria for muscle injuries is not warranted, as a muscle disability related to the right wrist has not been diagnosed and there are limited findings even to suggest that the Veteran suffers from a muscle disability of the right wrist.  Moreover, weakness of grip is one symptom contemplated by the criteria under which neurological disabilities are rated.

Turning to the evidence of record, on June 2004 VA examination, the Veteran reported generalized pain and weakness in both wrists and hands.  The Veteran reported that her wrist hurts every day and were worse with repetitive motion.  Upon examination, the Veteran was noted to have negative Phalen's and negative Tinel's testing over the carpal canal.  The Veteran was indicated to have mild tendonitis over the first dorsal compartment of the thumb.  Grip strength was 5/5 and nerve testing was intact.  Range of motion of the wrists was performed without difficulty or noticeable limitation.  X-rays of the wrists showed no significant sign of arthritis.  The Veteran was diagnosed with bilateral wrist pain, nonspecific.  The examiner stated that he did not think that the Veteran had carpel tunnel syndrome, but that she may possibly have de Quervain's disease.  The examiner commented that the Veteran's described wrist pain and wrist disability affected her very mildly on a functional basis.

VA treatment records reflect that in June 2005, the Veteran reported hand pain that was progressively worse.  She was using a cock up wrist splint.  Physical examination showed a positive Tinel's sign.

Private treatment records reflect that in August 2005, neurological examination of the extremities showed negative Tinel's of the right wrist.  In September 2005, the Veteran denied any symptoms of hand trembling and motor examination of the upper extremities revealed 5/5 strength in all muscle groups but for the deltoids.  Reflexes were normal in the wrists.

On October 2005 VA examination, the Veteran reported having numbness in her fingers that felt like they were sleeping, as well as tingling sensations.  Typing aggravated the symptoms.  She would use a wrist splint and take medication to alleviate the symptoms.  Physical examination showed a weak grip of the right hand.  Dorsiflexion was to 70 degrees and palmar flexion was to 80 degrees.  Radial deviation was to 20 degrees and ulnar deviation was to 45 degrees.  X-ray of the wrist was negative.  The diagnosis was right wrist within normal limits and numbness and tingling in the right upper extremity.

The Veteran's treatment records contain an April 2006 note indicating abnormal EMG NCS studies.  The right hand showed upper limit of normal latency for the right media snaps.  Hand splints were recommended.  The Veteran underwent surgery for right wrist carpel tunnel syndrome in November 2007 for persistent numbness and tingling.  A right carpel tunnel release was performed. 

On April 2008 VA examination, the Veteran reporting having pain and stiffness in her right wrist, but no instability, weakness, dislocation, inflammation, flare-ups or effusion.  Range of motion testing revealed ulnar deviation to 40 degrees, with pain beginning at 30 degrees, radial deviation 20 degrees, dorsiflexion (extension) to 70 degrees, and palmar flexion to 70 degrees.  There was no additional limitation of motion on repetitive use.  There was no inflammatory arthritis and no joint ankylosis.  The joint condition was summarized as tenderness and painful movement.  The examiner stated that the current level of severity was mild and that the Veteran's carpel tunnel syndrome was much better.  She was noted, however, to have some ulnar positive variance resulting in some ulnar impaction and ulnar-sided wrist pain. 

First, the Board finds that the Veteran's right wrist disability has been manifested by mild incomplete paralysis of the median nerve throughout the pendency of the appeal, to include prior to December 17, 2004.  In resolving the benefit of the doubt in favor of the Veteran, and in light of the October 2005 VA examination and VA treatment records that showed symptoms and diagnosis of carpal tunnel syndrome, with no indication of sudden onset, the Board finds that a 10 percent rating is warranted throughout the pendency of the appeal, to include prior to December 17, 2004.  Significantly, on prior 2002 VA examination, the Veteran complained of numbness in the wrists.

However, the Board finds that a rating higher than 10 percent for a right wrist disability is not warranted at anytime during the pendency of the appeal.  In that regard, the VA examinations and treatment records do not reflect that the neurological symptoms of the Veteran's right wrist disability result in functional loss that is more than mild in degree, as was concluded on 2004 and 2008 VA examinations.  Moreover, there was no indication of loss of reflexes, muscle atrophy, or constant pain, sometimes excruciating, due to the right wrist disability.  There was also no indication of skin or trophic changes.  Thus, the Board finds that the right wrist disability has been primarily manifested by mild, sensory-like neurological manifestations accounted for by the 10 percent rating.

In determining such, the Board notes that the Veteran's right wrist symptomatology is primarily manifested by neurological symptoms, such as tingling, weakness, and numbness, with weakened grip of the right wrist due to carpal tunnel syndrome and mils tendonitis.  There is no competent medical evidence to demonstrate that the Veteran suffers from bony pathology related to the right wrist disability, to include limitation of motion or arthritis that would allow for a separate 10 percent rating.  

In that regard, turning next to the diagnostic criteria pertaining to limitation of motion under DC 5215, the Board finds that the Veteran is not entitled to a separate 10 percent for her right wrist disability because range of motion testing on June 2004, October 2005, and April 2008 VA examinations did not reveal dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with the forearm.  To the contrary, the Veteran's ability to dorsiflex her wrist was limited at most to 70 degrees and palmar flexion was limited at most to 70 degrees.  Accordingly, she is not entitled to an increased rating or a separate rating under Diagnostic Code 5215.  38 C.F.R. § 4.71a (2011). 

In determining that the Veteran is not entitled to a separate 10 percent rating under DC 5215, the Board has taken into consideration 38 C.F.R. § 4.59, which states that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaigned joints, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  In that regard, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. Burton v. Shinseki, 25 Vet.App. 1 (2011).  However, the Board finds that the 10 percent rating assigned under DC 8515 satisfies this requirement and accounts for the periarticular pathology of the Veteran's right wrist disability.

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use, the Veteran has been shown to have no change in range of motion of her right wrist with repetitive movement, nor increased pain, fatigue, weakness, or lack of endurance following repetitive use that would result in a higher rating or separate rating based upon limitation of motion of the wrist.  While there is evidence of increased pain and on repetitive testing, and evidence of reported flare-ups on activity, there is no evidence that such symptoms or flare-ups demonstrate a disability picture necessary to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45; De Luca  v. Brown, 8 Vet. App. 202 (1995).  As stated above, the limitation of motion of the right wrist due to pain was not reduced to less than 15 degrees dorsiflexion or palmar flexion of the wrist in line with the forearm.

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has stated on VA examination that she was employed as a typist until she lost her job in 2008.  However, she has not stated that her right wrist disability prevents her from working, only that typing could cause flare-ups.  Thus, the Board finds that a claim for a TDIU has not been reasonably raised by the record.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right wrist disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's right wrist disability may interfere with her employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, to include prior to December 17, 2004, the Veteran's right wrist disability has warranted one 10 percent rating, but no higher.  The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the period prior to December 17, 2004, an increased 10 percent rating for a right wrist disability is granted.

Since December 17, 2004, a rating in excess of 10 percent for a right wrist disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


